Appeal by an employer and insurance earner from decisions and an award of death benefits made by the Workmen’s Compensation Board. Claimant’s deceased husband, a New York City resident, was employed as a truck driver by the employer-appellant, a foreign corporation having its main office in California and a divisional office and warehouse in Jersey City from which latter place it stocked its chain of retail food stores in New York City and elsewhere. Decedent’s principal duties were in operating the truck which made such deliveries to his employer’s stores in New York City as dispatched thereto from Jersey City. While in the performance of those duties he met with a fatal accidental experience in New York City. The only question presented is whether the Workmen’s Compensation Board in this State had jurisdiction to make the award. The employer’s conduct o£ its New York City stores constituted its doing business at the fixed location of those stores. Hence the employment of those persons whose duties confined their work performance at those places was located there. Decedent’s work was so chiefly and generally connected with and referable to the conduct of his employer’s business at those places as to justify the board’s finding that at the time of his fatal accidental experience the location of his employment was in this State. (Matter of Cameron v. Ellis Constr. Go., 252 N. Y. 394; Matter of Grasso V. Donaldson-Reynolds, Inc., 279 N. Y. 584; Matter of Adams v. Solomon Co., 265 App. Div. 427; Matter of Bams v. Consolidated Chimney Co., 270 App. Div. 70; Workmen’s Compensation Law, § 21, subd. 1.) Decisions and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Bergan, Coon and Imrie, JJ.